Citation Nr: 0520464	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a December 1982 rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) was clearly and unmistakably erroneous.

2.  Entitlement to an effective date earlier than March 26, 
1999, for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Stephen R. Elias, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board or BVA) on appeal from an October 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which 
reopened and granted the veteran's claim for service 
connection for PTSD, and assigned an effective date of March 
26, 1999.  Then, in October 2000, the veteran appealed the 
effective date as assigned, and requested an earlier one.  

In April 2004, the RO certified the matter of entitlement to 
an earlier effective date as on appeal before the Board.  In 
a January 2001 rating decision and a March 2003 statement of 
the case, however, the RO reviewed an inextricably 
intertwined issue of whether there was clear and unmistakable 
error (CUE) in a prior December 1982 rating decision that 
denied service connection for PTSD.  Moreover, at a Travel 
Board hearing held before the undersigned in April 2004, the 
veteran and his attorney addressed the issue, requesting that 
it be considered in support of the claim for an earlier 
effective date.  In light of this procedural history, the 
Board has now recharacterized the matters on appeal as listed 
on the title page of this document.  See 38 C.F.R. § 19.35 
(2004) (certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue).  

Moreover, when this matter originally came before the Board 
in September 2004, it determined that a remand of this appeal 
was necessary for compliance (where applicable) with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Board is satisfied that all action requested on 
remand in September 2004 is complete, such that it may now 
render a decision in this appeal.


FINDINGS OF FACT

1.  It is not undebatable that the evidence of record at the 
time of the December 1982 rating decision, in accordance with 
applicable law then in effect, warranted entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
or that any claimed error would have manifestly changed the 
outcome of this decision.

2.  As to the issue of entitlement to an earlier effective 
date for the grant of service connection for PTSD, VA 
notified the veteran of the evidence needed to substantiate 
his claim, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

3.  The veteran originally filed a claim for entitlement to 
service connection for "post-Vietnam stress syndrome/nervous 
condition" in July 1981; the RO later denied entitlement to 
service connection for PTSD in an unappealed December 1982 
rating decision that subsequently became final.

4.  The veteran informally requested to reopen his claim for 
entitlement to service connection for PTSD on March 26, 1999 
(and then filed a formal claim on March 30, 1999); prior to 
March 26, 1999, there was no informal or formal, and 
unadjudicated, claim for entitlement to service connection 
for PTSD of record.  


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in the December 
1982 rating decision that denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).
 
2.  The assignment of an effective date earlier than March 
26, 1999, for the grant of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether There Was Clear and Unmistakable Error in a December 
1982 Rating Decision that Denied Service Connection for Post-
Traumatic Stress Disorder

VA's Duties to Notify and Assist in Motions of Clear and 
Unmistakable Error

The VCAA is not applicable to motions for clear and 
unmistakable error (CUE).  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Accordingly, at this time, no further 
action need be taken to ensure VCAA compliance for this 
issue.

Law Applicable to CUE Motions
 
Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2004), a rating 
action is final and binding in the absence of CUE.  Where CUE 
is found in a prior RO decision, however, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by an RO.  Smith 
v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, 
there is a presumption of validity which attaches to a final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based on CUE has a much heavier 
burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish CUE in a prior VA 
decision: (1) the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied; (2) the error must be undebatable 
and of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

In a motion for CUE, the error at issue must be so 
undebatable that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  Errors that would not have changed 
the outcome are harmless, and by definition, do not give rise 
to the need for revising the previous decision.  Russell, 
supra.  An asserted failure to evaluate and interpret the 
evidence correctly, however, is not CUE.  Damrel v. Brown, 6 
Vet. App. 242, 245-46 (1994).  Again, a finding of CUE must 
be based upon the record and the law that existed at the time 
of the prior VA decision, Russell, supra, and subsequently 
developed evidence is not applicable to this determination.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Law Applicable to Claims for Service Connection for Post-
Traumatic Stress Disorder

At the time of the December 1982 rating decision that 
originally denied the veteran entitlement to service 
connection for post-traumatic stress disorder (PTSD), VA law 
held that satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat was to be 
accepted as sufficient proof of service connection if the 
evidence was consistent with the circumstances, conditions, 
or hardships of such service, even if there was no official 
record of such incurrence or aggravation.  See 38 U.S.C. § 
354(b) (1976); 38 C.F.R. § 3.304(d) (1982).  This is still 
the case.  See   38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  

Prior to March 7, 1997, service connection for PTSD required: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that a claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  

Effective from March 7, 1997, 38 C.F.R. § 3.304(f) was 
amended to provide that service connection for PTSD requires: 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  This code provision was 
further amended at the time to provide that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone could establish the 
occurrence of the in-service stressor.  See 64 Fed. Reg. 
32,807-32,808 (June 18, 1999); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Additionally, later Court precedent (in effect at the time of 
the RO's later October 1999 service connection grant for 
PTSD) established a "relaxation" of the requisite evidence 
necessary for VA to confirm a valid stressor.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997) (A veteran whose record 
does not substantiate that he directly participated in combat 
may still service-connect his claim for PTSD if his claimed 
in-service stressor is supported by adequate corroboration, 
and not just his own lay testimony of the occurrence of the 
stressful event.  Corroboration of a claimed in-service 
stressor does not require "that there be corroboration of 
every detail, including the appellant's personal 
participation in the identifying process.").  

Even more recently, the Court has held that the fact that a 
veteran was stationed with a unit that sustained attacks 
strongly suggests that the veteran was, in fact, exposed to 
these attacks.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  


Analysis of the CUE Motion

The veteran was released from active duty in July 1970.  He 
filed his initial claim for entitlement to service connection 
for PTSD in July 1981.  Effective from March 26, 1999, he is 
now service-connected for PTSD, from the date of his informal 
request to reopen his claim.  He avers that the RO was 
mistaken in its original December 1982 denial of service 
connection because the evidence then of record supported a 
finding that his diagnosed disorder was the result of combat-
related events that occurred during his active service in 
Vietnam.  The veteran did not appeal the December 1982 rating 
decision; accordingly, it thereafter became final.  See 
38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982).

In the October 1999 rating decision that ultimately awarded 
the veteran service connection for PTSD, the RO observed that 
the veteran's service records still did not specifically 
document (or confirm) combat or other stressor events 
adequate to support his PTSD diagnosis.  The RO noted, 
however, that he served in Vietnam with a military 
occupational specialty (MOS) of lineman, and that service 
records showed that he was involved in the TET 
Counteroffensive, as well as in other unnamed campaigns.  The 
RO also found that the veteran had furnished statements of 
events that occurred during his tour of duty in Vietnam that 
could be accepted as valid stressors consistent with the 
time, places, circumstances, and hardships of service.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997)

In the original December 1982 rating decision, the RO denied 
service connection for PTSD mainly because the evidence 
indicated that although the veteran did have a current PTSD 
diagnosis, it was not related to confirmed in-service 
stressors, but instead likely related to other stressors that 
presented in his life both before and after service.  The RO 
also observed that while in Vietnam, the veteran served as a 
wireman, and noted that he had no service record of wounds or 
combat decorations.

The evidence of record at the time of the December 1982 
rating decision consisted of the veteran's service medical 
and personnel records, private treatment records dated from 
approximately April 1980 to March 1981, the veteran's 
September 1981 stressor statement, VA treatment records as 
dated from approximately January 1981 to February 1982, and a 
February 1982 VA psychiatric examination report.

The veteran's service personnel records, while documenting 
his presence in Vietnam, did not reveal a combat-related MOS, 
e.g., such as that of an infantryman, but instead listed his 
MOS to be that of a wireman.  These records also did not 
report his receipt of medals and/or citations indicative of 
combat.  Moreover, the service medical records did not 
include notation of injury sustained in combat.  

The veteran's post-service VA and private medical records, as 
dated from approximately April 1980 to July 1981, revealed 
periods of inpatient hospitalization and outpatient mental 
health treatment for problems including PTSD, alcohol abuse, 
and other varyingly diagnosed mental disorders.  
Specifically, a report of VA hospitalization for the period 
of April 1981 to February 1982 recorded a final diagnosis of 
PTSD, with depression and alcohol abuse.  A July 1981 VA 
Medical Center interim summary recorded a diagnosis of 
delayed (but chronic) PTSD, as well as other mental 
disorders, in addition to a finding of alcohol abuse 
disorder.  These treatment records also referred to various 
stressors reported by the veteran as occurring before, 
during, and/or after his period of active service.   

The veteran's September 1981 stressor statement relayed that 
shortly after his arrival in Vietnam, the Tet Offensive of 
1968 began, and that while stationed at Long Binh, he was 
exposed to constant rocket and small arms fire.  He reported 
that a nearby ammunitions dump was rocketed, resulting in a 
large explosion.  He stated that one night while on alert, a 
microwave relay went down, and he had to drive a sergeant and 
the necessary power supplies to the site.  He reported that 
on the way back from the site, his vehicle's fuel tank was 
hit by small arms fire, so he exited the vehicle and hid in 
the jungle the rest of the night.  He noted that a grenade 
was placed in the vehicle, and stated that he was rescued by 
military patrol the next day. He also reported that later on, 
he was sent to Hill 837, another microwave site out of Swan 
Loc, where he was placed on an 81-millimeter mortar team on 
perimeter defense, where he was constantly rocketed and 
exposed to small arms fire.  He noted that one of his other 
duties there was to travel about 600 meters outside of the 
perimeter in order to retrieve water from a spring, and he 
stated that he always took a squad of people with him, 
because he often encountered small firefights.    

At a February 1982 VA examination, the examiner recorded a 
detailed history from the veteran, including information from 
both before and after his period of active service (as well 
as during it).  The examiner also recorded in-service combat 
stressors as reported by the veteran during the interview.  
After clinical evaluation, the examiner diagnosed the veteran 
with PTSD characterized by adequate stressor, insomnia, 
nightmares, marital instability, alcohol abuse, a poor job 
record, depression, and suicidal impulses.  The examiner also 
commented that probably the most difficult diagnostic 
decision to make in the veteran's case was whether he 
represented a case of primary alcoholism, or whether his 
alcohol abuse was part of a PTSD.  He stated that he tended 
to favor the latter diagnosis, particularly as the veteran's 
pre-service adaptation appeared adequate.

The aforementioned evidence of record, as dated prior to the 
December 1982 rating decision, does not include independent 
verification of any of the stressors relayed by the veteran 
to the RO and/or to VA and private medical personnel.

Focusing on the evidence available at the time of the 
December 1982 rating decision and especially upon the 
prevailing legal authority then, it is apparent that the RO's 
actions were within the bounds of sound judgmental 
discretion, regardless of whether some adjudicators might 
have reached a different result.  Moreover, a longitudinal 
review of the record shows that all clinical data and the 
correct facts as they were known at the time of the December 
1982 rating decision were appropriately before the 
adjudicator at the time.  In addition, the Board finds that 
the December 1982 rating decision does not contain any kind 
of error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board observes that there has been no assertion that the 
correct facts as they were known at the time of the December 
1982 rating decision were not before the adjudicator.  It is 
clear that the veteran's service personnel and medical 
records were before the adjudicator, as well as his VA and 
private mental health treatment records, a stressor 
statement, and a VA examination report.  As well, the Board 
finds that this evidence of record contained medical and 
other pertinent findings that reasonably supported a denial 
of service connection.  

The matter of whether the veteran was a combat veteran is a 
threshold question to be answered by examining the facts of 
record, and the facts in December 1982 were considered to not 
establish that the veteran participated in "combat" within 
the meaning of the word as used in 38 U.S.C. § 354(b).  And, 
in the absence of evidence corroborating the veteran's 
reported combat service, his averred stressors required 
adequate corroboration.  With the absence of such 
corroboration at the time of the December 1982 rating 
decision, however, the Board finds that there was a rational 
basis for the RO's decision to deny the claim (for lack of a 
verified in-service stressor). 

The veteran's disagreement mainly appears to be with how the 
RO weighed or evaluated the evidence that was of record, and 
more specifically, with the way statutory or regulatory 
provisions extant at the time were applied.  The Board notes 
that an allegation that an RO inappropriately weighed the 
evidence does not fit the definition of a viable CUE claim.  
In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court held 
that the argument that an RO misevaluated and misinterpreted 
the evidence available to it at the time of a final prior 
determination (i.e., a reweighing of the evidence) is not the 
type of administrative error reversible as CUE under 38 
C.F.R. § 3.105(a).

Further, as to any argument that the RO may have misapplied 
VA's governing laws and regulations as applicable in December 
1982, the Board finds that the RO's conclusions at the time 
were reasonable based upon the facts shown.  The facts did 
not show that the veteran participated in combat, and there 
was no independent corroboration of his claimed in-service 
stressors.  There is no indication that the RO misapplied the 
law, especially considering the more restrictive version of 
the law in effect then as applicable to claimants desiring 
service connection for PTSD.  Thus, the Board finds that 
there was no CUE with respect to the RO's application of VA 
statutory or regulatory provisions in relation to the 
veteran's original July 1981 claim for service connection for 
PTSD.  

The Board recognizes that the December 1982 rating decision 
appears, in some part, to focus upon the etiology of the 
veteran's PTSD, and emphasizes that this disorder was more 
likely the result of events that affected him both before and 
after his period of active service.  However, the Board finds 
that a denial of the claim was still appropriate at that 
time, because, as noted by the RO in this rating decision, 
there was no indicia of combat status, and no evidence of an 
adequate in-service stressor, as required by applicable law.  
At the time of the later October 1999 rating decision, 
however, requirements for stressor verification in the case 
of a non-combat veteran had been relaxed by binding 
precedent, such that the RO could appropriately then 
determine that it was likely that, because of his duty and 
location assignments in Vietnam, the veteran was exposed to 
in-service stressors that led to PTSD.  And, despite any 
earlier evidence of record that pre- and post-service life 
events may have contributed to the development of the 
veteran's PTSD, the RO in October 1999 did not consider this 
evidence to be sufficient to continue to deny the claim after 
its determination of in-service stressor verification.  Thus, 
the RO's emphasis in December 1982 upon these other non-
service stressors was not a fatal flaw in its decision to 
deny the claim; the bottom line is that the claim, at that 
time, required denial in the absence of the veteran's status 
as a combat participant, and in the absence of any 
independent corroboration of his claimed in-service 
stressors.

Accordingly, on the basis of all of the above, the Board 
finds that the veteran has not met the heavier burden 
applicable to a motion for CUE with respect to a prior final 
rating decision, and that the December 1982 rating decision 
therefore did not involve "clear and unmistakable error."  
38 U.S.C.A. § 5109A; 38 C.F.R. §3.105(a).



Entitlement to an Effective Date Earlier than March 26, 1999, 
for the Grant of Service Connection for PTSD

VA's Duties to Notify and Assist in Effective Date Claims

On November 9, 2000, the VCAA became law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefines the 
obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is generally applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  The VCAA and its implementing regulations 
are applicable to this claim.  

Applicable law provides that if, in response to notice of its 
decision on a claim for which an RO has already given section 
5103(a) notice as required by the VCAA, it receives a notice 
of disagreement (NOD) that raises a new issue, section 
7105(d) of the VCAA requires the RO to take proper action and 
issue a statement of the case (SOC) if the disagreement is 
not resolved, but the law also provides that section 5103(a) 
does not require the RO to provide specific notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  In this case, the RO did 
not issue section 5103(a) notice in relation to the veteran's 
initial claim for service connection, because the rating 
decision awarding service connection was released prior to 
the enactment of the VCAA (in October 1999).  In October 
2000, however, the veteran expressed his disagreement with 
the effective date assigned to this grant of service 
connection.  Although no VCAA notice was provided (or 
required) in conjunction with the original service connection 
claim, in the absence of any such prior notice, section 
5103(a) requires VA to provide appropriate notice for the 
newly raised effective date issue, based upon its status as a 
claim still pending before VA on the date of the VCAA's 
enactment (November 9, 2000).  The Board recognized this 
problem at the time of its September 2004 remand, and thus 
directed the RO to provide applicable VCAA notice and 
assistance before returning the claim for further BVA review.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  And, for the reasons noted below, the 
Board finds that VA has strictly complied with the 
notification and assistance provisions of the VCAA, such that 
the Board's decision to proceed in adjudicating the veteran's 
claim at this time does not prejudice him in the disposition 
thereof.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio that 
informs the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such decision.  
See Pelegrini II at 120-123; see also Mayfield, supra.

As noted, the veteran's request for an earlier effective date 
for his October 1999 grant of service connection for PTSD was 
received by the RO in October 2000.  In a January 2001 rating 
decision, the RO noted the evidence already of record and 
addressed the regulatory criteria necessary to establish 
entitlement to an earlier effective date for a service 
connection grant.  The RO then specified that it had to deny 
the claim because the veteran previously claimed entitlement 
to service connection for PTSD in July 1981, a claim that was 
denied by the RO in a December 1982 rating decision.  The RO 
explained that because the veteran did not appeal this rating 
decision, it subsequently became final, which resulted in the  
assignment of an effective date for the recent grant of 
service connection for PTSD as of the date that the RO 
received his request to reopen his previously denied claim: 
March 26, 1999.  The RO further noted that the prior final 
rating decision could not be revisited or reconsidered 
without a finding of CUE, which was not shown in the 
veteran's case.  The RO then explained that under current 
circumstances, without evidence of another claim for service 
connection for PTSD filed by the veteran prior to March 26, 
1999 (and after December 1982), there was no legal way for it 
to assign an earlier effective date to the October 1999 
service connection grant.   

In his August 2001 NOD, the veteran averred that there was 
CUE in the December 1982 rating decision that originally 
denied him service connection for PTSD.  Thereafter, in a 
March 2003 SOC, the RO again noted the evidence of record and 
explained the reasons for its continued denial of the request 
for an earlier effective date, and explained in greater 
detail why the veteran's allegation of CUE in the December 
1982 rating decision was insufficient for an RO determination 
of CUE in that decision.  In this SOC, the RO also provided 
notice of certain regulations potentially applicable to the 
claims on appeal.  See 38 C.F.R. Part 3 (2004).

In April 2004, the veteran was afforded a Travel Board 
hearing before the undersigned, where he provided additional 
information and argument for his appeal.

Thereafter, in September 2004, the Board remanded this matter 
to the RO to ensure compliance with the VCAA where 
applicable.  In a November 2004 letter, the RO  informed the 
veteran of its expanded duties to notify and assist under the 
VCAA, indicated that it was developing his claim pursuant to 
the latter duty, requested that he submit any pertinent 
evidence he had to support his claim, and stated that it 
would assist him in obtaining and developing this evidence, 
provided that he identified the source(s) of the evidence.  
The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining evidence in 
support of his claim, including medical records, employment 
records, and records from federal agencies, but indicated 
that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent information.    

In conjunction with providing a list of all evidence 
currently on file for his claim, the RO told the veteran in 
its November 2004 VCAA letter that it still needed certain 
evidence from him, namely any outstanding records that would 
show that he had filed an earlier claim for entitlement to 
service connection (than his recent one).  The RO noted that 
pertinent records for the veteran's claim for an earlier 
effective date would include: his request to reopen a claim 
for service connection; VA or service department reports of 
examination or hospitalization; evidence from a private 
physician or layman; and evidence from the state and/or other 
similar institutions.  The RO advised the veteran that it 
would make reasonable efforts to help him obtain any 
identified outstanding private medical records or other 
identified evidence.  Finally, the RO informed the veteran 
that he should tell the RO about any additional information 
or evidence that he wanted the RO to obtain for him, and 
indicated that the veteran should send in any evidence in his 
possession that the RO needed for his claim.  

The record indicates that the veteran did not respond to the 
RO's VCAA letter.

In March 2005, the RO released a supplemental statement of 
the case (SSOC) that reviewed newly received evidence 
(including duplicate copies of medical records already 
associated with the claims file), and also provided the text 
of the VA (and VCAA) laws and regulations most pertinent to 
the appeal.  See 38 U.S.C.A. Chapter 51 (West 2002); 38 
C.F.R. Part 3.  The RO then provided its reasoning to the 
veteran as to why it continued a denial of the issues on 
appeal, in detail. 
 
Thereafter, in a June 2005 letter, the RO advised the veteran 
that it was returning his appeal to the Board for further 
review, and informed him of how he could still submit 
additional evidence to VA, if he so desired.  

The Board acknowledges that the November 2004 VCAA notice 
letter was not provided to the veteran before the initial 
January 2001 RO determination in this matter.  The Board 
notes that after such notice was provided, however, the 
veteran was given an adequate opportunity to respond, and an 
appropriate SSOC was then issued prior to the return of this 
claim to the Board for review.  Thus, per Mayfield and 
Pelegrini II, any timing-of-notice error was sufficiently 
remedied by the RO's subsequent provision of adequate notice, 
such that the veteran suffered no apparent prejudice from its 
improper timing.  

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records, and 
that he was ultimately responsible for providing evidence in 
support of his claim.  VA also asked the veteran to provide 
any evidence he had in support of his claim, consistent with 
the fourth element of Pelegrini II.  Furthermore, the Board 
finds that appropriate VCAA notice was provided to the 
veteran during the RO's review of this matter, thus providing 
him with a meaningful opportunity to participate effectively 
in the processing of his claim.  Moreover, there is no 
indication of perceived or alleged prejudicial error via the 
provision of defective or otherwise inadequate VCAA notice as 
to this claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

The Board is also mindful that, in concluding that the VCAA 
notice requirements have been satisfied in this case, it has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran.  However, at bottom, what the 
VCAA seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once this has been done - 
irrespective of whether it has been done by way of a single 
notice letter or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004) and Mayfield, supra.

Furthermore, the Board also finds that VA made reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claim.  See 38 U.S.C.A.§ 5103A (a), (b), and 
(c).  In particular, the claims file includes the veteran's 
service medical records, his identified VA and private 
medical records related to PTSD, the April 2004 BVA hearing 
transcript, and the prior RO adjudication concerning his 
initial claim for service connection, with all related 
documentation.

The Board recognizes that the VCAA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i) (2004) 
(emphasis added).  In this case, however, current medical 
evaluation is simply not relevant to a determination of 
whether the veteran is entitled to an earlier effective date, 
which largely hinges upon the legal/procedural question of 
whether there is any documentation of a claim for service 
connection filed by the veteran earlier than March 26, 1999, 
(or upon a finding of CUE in the RO's prior adjudication in 
December 1982, also a legal/procedural matter).   

At this time, the veteran has not identified any additionally 
available evidence for consideration in his appeal.  Under 
the facts of this case, then, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005) (noting that the rule of prejudicial error as 
governed by 38 U.S.C.A. § 7261(b) and applicable to the 
evaluation of notice provided under 38 U.S.C.A. § 5103(a) 
should not permit "automatic" remands essentially based 
upon technicalities); Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran, such that the record is ready 
for review.

Law Applicable to Effective Date Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

VA law requires that, unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date of discharge or release. 38 
U.S.C.A. § 5110(b)(1) (West 2002).

VA regulations basically mirror the statute's requirements.  
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2004).  In the case of entitlement to service connection, 
the effective date of an award is the day following 
separation from active service or date entitlement arose if a 
claim is received within 1 year after separation from 
service; otherwise, it is the date of receipt of the claim, 
or the date that entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2) (2004).  Under the pertinent provisions 
of 38 C.F.R. § 3.400(r) (2004), the effective date of an 
award pursuant to a reopened claim (under sections 3.156 and 
3.157, among others) is the date of receipt of the claim or 
the date that entitlement arose, whichever is later.

Again, per 38 C.F.R. §§ 3.104(a) and 3.105(a), a rating 
action is final and binding in the absence of CUE.  
Analysis of the Claim for an Earlier Effective Date

The veteran basically asserts that the appropriate effective 
date to be assigned for his grant of service connection for 
PTSD should be the date of the diagnosis of his  disability 
around April 1981, when he was admitted into a VA Medical 
Center PTSD inpatient treatment program, or to the time of 
his active service, where he experienced the stressors of 
combat in Vietnam that later led to the development of PTSD.  
He asks that his effective date at least be assigned back to 
the time of his first claim, for "post-Vietnam stress 
syndrome/nervous condition," as filed in July 1981.  (As 
noted earlier, the RO denied this claim in a December 1982 
rating decision; it was not appealed, and so thereafter 
became a final decision.)   

The record reflects that the RO awarded service connection 
for PTSD to the veteran effective from March 26, 1999, the 
date of his recent claim for benefits.  As noted, VA law 
states that the effective date to be assigned to an award of 
service connection is the date of the claim or the date that 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The law further holds that the 
date of a claim reopened after a prior final adjudication can 
be no earlier than the date of receipt of that claim.  Id.  
In this case, the RO assigned an effective date as of the 
date that the veteran informally filed his recent claim for 
service connection (a request to reopen): March 26, 1999.  
The Board, after reviewing the entirety of the pertinent 
record, agrees with this determination.

Although the veteran avers that he has always had PTSD, as 
noted by the RO, the legal requirements for this claim, as to 
a very specific type of mental disorder premised in no small 
part upon verified in-service stressors, were not entirely 
met until the time of the veteran's current claim for PTSD, 
as filed on March 26, 1999.  Accordingly, even if VA could 
revisit the veteran's original July 1981 claim for service 
connection, the evidentiary requirements for such a claim 
under then-applicable law were not met at that time.  At any 
rate, as that claim was finally adjudicated and denied 
effective in December 1982, VA cannot revisit it in the 
absence of a finding of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. §§ 3.104(a), 3.105(a).  As discussed earlier in 
this decision, however, the Board has determined that there 
was no CUE with respect to the RO's original December 1982 
rating decision that denied service connection in this 
matter.

Moreover, the Board finds that none of the documentation 
contained in the claims file and dated as received any 
earlier than March 26, 1999, (and after the final December 
1982 rating decision) may be construed as constituting the 
veteran's formal or informal claim for service connection for 
PTSD (or for any other mental disorder, for that matter).  
Accordingly, there is no indication of an outstanding prior 
claim for service connection for PTSD that could 
alternatively (albeit potentially) serve as the basis for an 
earlier effective date in this case.

Accordingly, in light of all of the above, the Board finds 
that there is no basis to assign an effective date earlier 
than March 26, 1999, for the grant of service connection for 
PTSD.  As noted, this particular date is the actual current 
date of the veteran's claim (request to reopen).  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, there 
is no record of VA's receipt of an outstanding claim for 
entitlement to service connection for PTSD at any time 
earlier than this date, and so there is no pending and 
unadjudicated claim to possibly serve as the basis for the 
assignment of an earlier effective date than March 26, 1999.  
Additionally, the veteran's previous July 1981 claim for 
service connection for PTSD, as adjudicated by the RO in 
December 1982 but unappealed by the veteran, remains final 
(with no evidence of CUE found by the Board).  Entitlement to 
an effective date for service connection for PTSD earlier 
than the one now assigned is therefore not warranted.  In 
reaching this decision, the Board notes that it has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

The appeal as to whether there was clear and unmistakable 
error (CUE) in a December 1982 rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

An effective date earlier than March 26, 1999, for the grant 
of service connection for PTSD is denied. 


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


